DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.  Claims 1-10 and 12-21 are pending.
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1	Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
source” in paragraph [0041] in the context of receiving data).  Paragraph [0044] merely states that the data may be “shared with different agencies” but does not provide any details regarding the manner in which the sharing is accomplished.
B.	As per newly added claim 21, the claim additionally includes the limitation “a wireless transceiver connected to the controller and configured to transmit information recorded by the one or more cameras and the one or more proximity sensors to an external device via a cloud based system” (emphasis added).  However, the written description mentions the term “cloud” once in paragraph [0038] in the context that the vehicles include a cloud base connection using a wireless transceiver.  It does not describe “transmit[ting] information recorded by the one or more cameras and the one or more proximity sensors to an external device via a cloud based system”.  Again as noted above, the written description merely refers to an “external source” in paragraph [0041] in the context of 
C.	All claims depending from a rejected claim are also rejected for the same reasons. 
2.2	Claims 1-10 and 12-21 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A.	As per claims 1, 9 and newly added claim 21, each of the claims include the limitation “the controller configured to record traffic volume”.  The specification in paragraph [0044] includes the statement “the system will record traffic volume” (the only instance “traffic volume” appears in specification).   There is no detail as to how or on what basis the traffic volume is obtained or determined or what the traffic volume consists of (numerical value, images, results of analysis or interpretation, etc.) such that the scope of the content and nature of the recorded traffic volume or the basis for obtaining the traffic volume can be readily understood by one of ordinary skill in the art.  The specification merely provides the results without disclosing how the results are obtained.
B.	All claims depending from a rejected claim are also rejected for the same reasons.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1, 9 and 21, the scope of the claims are indefinite for the reasons noted above regarding the limitations regarding “traffic volume” and transmission thereof to an “external device”.  No specifics are provided regarding these limitations such that the metes and bounds of the claims can be readily ascertained by one of ordinary skill in the art.
B.	As per claim 21, the limitation “a second light system affixed to a headlight of the vehicle” is not commensurate with the specification in paragraph [0035] which states the second light system is secured to a headlight section, not the headlight itself as claimed.
C.	All claims depending from a rejected claim are also rejected for the same reasons.
4.	The claims as amended, as best interpreted given the deficiencies noted above, are distinguishable over the prior art of record which does not disclose or reasonably suggest, in combination with the other claimed elements, a parked vehicle active 
 5.	With regards to applicant’s remarks regarding the added limitations about traffic volume not being disclosed in the cited prior art, the examiner agrees and the rejections withdrawn.  However, issues under 35 USC 112(a),(b) are raised as noted above.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hodge (US2019/0174099) discloses sharing data from a vehicle camera with external device(s).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661